Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/08/20, 05/10/21, 09/29/21, 01/05/22, 06/02/22, and 10/26/22 have been considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of Invention II (Claims 15-19) in the reply filed on 10/26/22 is acknowledged.
Invention I (Claims 1-14) and Invention III (Claim 20) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, method, and method, respectively, for there being no allowable generic or linking claim.

Amendment Entered
In response to the amendment filed on October 26th, 2022, new claims 21-28 have been entered. Claims 1-14 and 20 have been cancelled.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19, 23, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and dependent claims 23, 25, 27, and 28 recite the limitation “the subject”. There is insufficient antecedent basis for this limitation in the claim. The term “the subject” is not mentioned previous to this claim. 
Claim 16 recites the limitation “the presence of the reactant”. There is insufficient antecedent basis for this limitation in the claim. The term “the presence of the reactant” is not mentioned previous to this claim.
Claim 17 recites the limitation “the presence of a catalyst”. There is insufficient antecedent basis for this limitation in the claim. The term “the presence of a catalyst” is not mentioned previous to this claim.
Claim 18 recites the limitations:
“the group consisting of a C1-C18 alcohol, an amine, and an anhydride”. There is insufficient antecedent basis for this limitation in the claim. The term “the group consisting of a C1-C18 alcohol, an amine, and an anhydride” is not mentioned previous to this claim.
“the group consisting of an ester, an amide, an imide, and an acid anhydride”. There is insufficient antecedent basis for this limitation in the claim. The term “the group consisting of an ester, an amide, an imide, and an acid anhydride” is not mentioned previous to this claim.
Claim 19 recites the limitation “the reagent”. Does this refer to the “a separate reagent” recited 
previously in claim 19?
Claim 23 recites the limitation “the degree of hemorrhage”. There is insufficient antecedent basis for this limitation in the claim. The term “the degree of hemorrhage” is not mentioned previous to this claim.
Claim 26 recites the limitations: 
“the patient's systolic blood pressure”. There is insufficient antecedent basis for this limitation in the claim. The term “the degree of hemorrhage” is not mentioned previous to this claim.
“the systolic blood pressure”. Does this refer to the “the patient's systolic blood pressure” recited previously in claim 26?
Claim 27 recites the limitation “the time elapsed since an injury”. There is insufficient antecedent basis for this limitation in the claim. The term “the time elapsed since an injury” is not mentioned previous to this claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 18, 19, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Anglin (U.S. Patent Application Publication 2015/0338390 A1) and in further view of Ahmad (U.S. Patent Application Publication 2015/0132858 A1) and Safo (U.S. Patent Application Publication 2013/0266668 A1).
	Regarding claim 15, Anglin teaches a method for detecting a condition in a patient, comprising: obtaining a breath sample from the subject [par. 6]; contacting the reaction product with a chemical sensor element [par. 6], the chemical sensor element comprising a plurality of discrete graphene varactors [fig. 3; par. 6]; sensing and storing capacitance of the discrete graphene varactors to obtain a sample data set [par. 6, 23]. 
.
However, Anglin does not teach contacting the breath sample with a reactant, wherein the reactant reacts with succinate in the breath sample to form a reaction product, wherein the reaction product exhibits greater volatility than succinate.
Ahmad teaches contacting the breath sample with a reactant [par. 25].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Anglin, to incorporate contacting the breath sample with a reactant, for creating a reaction product that facilitates a change in the optical property to analyze the breath sample, as evidence by Ahmad [par. 25].
Although Ahmad does not explicitly teach the reactant reacts with succinate in the breath sample to form a reaction product, wherein the reaction product exhibits greater volatility than succinate, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Anglin also suggests the reactant, amine reacts with breath to form a product [par. 25]. Additionally, the present application teaches amine reacting with the succinate in a breath sample forms a reaction product more volatile than succinate. Therefore, amine reacting with the succinate in the breath sample would involve only routine skill in the art.
However, Anglin does not teach classifying the sample data set into one or more preestablished hemorrhage classifications.
Safo teaches classifying the sample data set into one or more preestablished hemorrhage classifications [par. 47].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Anglin, to incorporate classifying the sample data set into one or more preestablished hemorrhage classifications, for determining treatment, as evidence by Safo [par. 47 ].
	Regarding claim 18, Anglin does not teach the reactant is selected from the group consisting of a C1-C18 alcohol, an amine, and an anhydride, and the reaction product is selected from the group consisting of an ester, an amide, an imide, and an acid anhydride.
	Ahmad teaches the reactant is selected from the group consisting of a C1-C18 alcohol, an amine, and an anhydride, and the reaction product is selected from the group consisting of an ester, an amide, an imide, and an acid anhydride [par. 25].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Anglin, to incorporate the reactant is selected from the group consisting of a C1-C18 alcohol, an amine, and an anhydride, and the reaction product is selected from the group consisting of an ester, an amide, an imide, and an acid anhydride, forming a reaction product that facilitates a change in the optical property to analyze the breath sample, as evidence by Ahmad [par. 25].
Regarding claim 23, although Anglin does not explicitly teach obtaining a breath sample from the subject comprises obtaining a breath sample at least two times over a period of at least 10 minutes and the sample data set is further analyzed to determine an improvement or a worsening in the degree of hemorrhage, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Anglin also suggests the sample collection occurs over a sample period with repeated measurements [par. 75]. Therefore, obtaining a breath sample at least two times over a period of at least 10 minutes to monitor the condition would involve only routine skill in the art.
Regarding claim 25, Anglin further teaches storing additional data regarding the subject beyond sensed capacitance as part of the sample data set that is classified [par. 79].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anglin, Ahmad, and Safo and in further view of Verbeck (U.S. Patent Application Publication 2020/0178891 A1).
Regarding claim 16, Anglin, Ahmad, and Safo teach a method for detecting hemorrhage in a patient, as disclosed above.
However, Anglin, Ahmad, and Safo do not teach heating the breath sample in the presence of the reactant.
Verbeck teaches heating the breath sample in the presence of the reactant [par. 28].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Anglin, Ahmad, and Safo, to incorporate heating the breath sample in the presence of the reactant, for releasing the components to be measured, as evidence by Verbeck [par. 28].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anglin, Ahmad, and Safo and in further view of Marsh (U.S. Patent Application Publication 2018/0172590 A1).
Regarding claim 17, Anglin, Ahmad, and Safo teach a method for detecting hemorrhage in a patient, as disclosed above.
However, Anglin, Ahmad, and Safo do not teach contacting the breath sample with the reactant in the presence of a catalyst.
Marsh teaches contacting the breath sample with the reactant in the presence of a catalyst [par. 76].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Anglin, Ahmad, and Safo, to incorporate contacting the breath sample with the reactant in the presence of a catalyst, for facilitating chemical detection, as evidence by Marsh [par. 76].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anglin, Ahmad, and Safo and in further view of Jonsson (U.S. Patent Application Publication 2014/0039206 A1).
Regarding claim 19, Anglin, Ahmad, and Safo teach a method for detecting hemorrhage in a patient, as disclosed above.
However, Anglin, Ahmad, and Safo do not teach converting carboxylic acid groups into a more reactive group using a separate reagent prior to reaction with the reagent.
Jonsson teaches converting carboxylic acid groups into a more reactive group using a separate reagent prior to reaction with the reagent [par. 46].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Anglin, Ahmad, and Safo, to incorporate converting carboxylic acid groups into a more reactive group using a separate reagent prior to reaction with the reagent, for converting the carboxylic acid group into a more reactive group to generate a higher vapor pressure, as evidence by Jonsson [par. 46; Examiner notes fatty acids are a type of carboxylic acid].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Anglin, Ahmad, and Safo and in further view of Bardsley (U.S. Patent Application Publication 2008/0227073 A1).
Regarding claim 21, Anglin, Ahmad, and Safo teach a method for detecting hemorrhage in a patient, as disclosed above.
However, Anglin does not teach the preestablished hemorrhage classifications include Class I, Class II, Class III, and Class IV hemorrhage.
Bardsley teaches the preestablished hemorrhage classifications include Class I, Class II, Class III, and Class IV hemorrhage [Table 1].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Anglin, to incorporate the preestablished hemorrhage classifications include Class I, Class II, Class III, and Class IV hemorrhage, as these are standard hemorrhage classes, as evidence by Bardsley [par. Table 1].

Claim 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Anglin, Ahmad, and Safo and in further view of Melker (U.S. Patent Application Publication 2013/0296823 A1).
Regarding claim 22, Anglin, Ahmad, and Safo teach a method for detecting hemorrhage in a patient, as disclosed above.
However, Anglin, Ahmad, and Safo do not teach the patient is at least one of a trauma patient and a surgical patient.
Melker teaches the patient is at least one of a trauma patient and a surgical patient [par. 86, 90, 91, 320].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Anglin, Ahmad, and Safo, to incorporate the patient is at least one of a trauma patient and a surgical patient, since trauma and surgical patients are at risk of hemorrhaging, as evidence by Melker [par. 90 and 320].
Regarding claim 28, Melker further teaches the sample data set is further analyzed to identify if the subject is a candidate for immediate fluid infusion or transport to a surgical facility [par. 11].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Anglin, Ahmad, and Safo, to incorporate the sample data set is further analyzed to identify if the subject is a candidate for immediate fluid infusion or transport to a surgical facility, to combat morbidity, as evidence by Melker [par. 11].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Anglin, Ahmad, and Safo and in further view of Kelly (U.S. Patent Application Publication 2021/0148848 A1).
Regarding claim 24, Anglin, Ahmad, and Safo teach a method for detecting hemorrhage in a patient, as disclosed above.
However, Anglin, Ahmad, and Safo do not teach sensing and storing capacitance of the graphene varactors to obtain a sample data set is performed across a range of bias voltages.
Kelly teaches sensing and storing capacitance of the graphene varactors to obtain a sample data set is performed across a range of bias voltages [par. 6].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Anglin, Ahmad, and Safo, to incorporate sensing and storing capacitance of the graphene varactors to obtain a sample data set is performed across a range of bias voltages, since the capacitance across the range of DC bias voltages is part of a pattern for a given sample, as evidence by Kelly [par. 6].

Claims 26 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Anglin, Ahmad, and Safo and in further view of Chen (“Diagnosis of hemorrhage in a prehospital trauma population using linear and nonlinear multiparameter analysis of vital signs,” Annu Int Conf IEEE Eng Med Biol Soc. 2007, Pages 3748-51).
Regarding claim 26, Anglin, Ahmad, and Safo teach a method for detecting hemorrhage in a patient, as disclosed above.
However, Anglin, Ahmad, and Safo do not teach sensing the patient's systolic blood pressure, wherein the systolic blood pressure forms part of the sample data set for classification.
Chen teaches sensing the patient's systolic blood pressure, wherein the systolic blood pressure forms part of the sample data set for classification [col. 1: lines 35-42 in pg. 3751].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Anglin, Ahmad, and Safo, to incorporate sensing the patient's systolic blood pressure, wherein the systolic blood pressure forms part of the sample data set for classification, as measuring systolic blood pressure is common practice for hemorrhage detection, as evidence by Chen [col. 1: lines 35-42 in pg. 3751].
Regarding claim 27, Chen further teaches the additional data comprising at least one of: prior traumatic injuries of the subject; the time elapsed since an injury to the subject; age of the subject; symptoms experienced by the subject; heart rate; respiratory rate; blood lactate concentration; urine output; volume of blood lost; percentage of blood lost; CNS symptoms; injury severity score; APACHE-II score; and Glasgow Coma score [col. 1: lines 35-42 in pg. 3751].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Anglin, Ahmad, and Safo, to incorporate the additional data comprising at least one of: prior traumatic injuries of the subject; the time elapsed since an injury to the subject; age of the subject; symptoms experienced by the subject; heart rate; respiratory rate; blood lactate concentration; urine output; volume of blood lost; percentage of blood lost; CNS symptoms; injury severity score; APACHE-II score; and Glasgow Coma score, as measuring heart rate is common practice for hemorrhage detection, as evidence by Chen [col. 1: lines 35-42 in pg. 3751].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        

/PUYA AGAHI/Primary Examiner, Art Unit 3791